DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on July 1, 2022 is being considered.
Applicant’s arguments filed on July 1, 2022 with respect to rejections of claims 1, 3 – 7 and 9 – 14 under Funayama have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 3 – 7 and 9 – 14 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Funayama (USPGPUB 2014/0365430), which discloses receiving a file and file information that includes an identifier relating to file. Determining whether the file is saved based on file information. Saving the file and file information if the determination unit determines that file is not saved. Determining whether identifier saved by saving unit and an identifier newly received by reception unit are same or not if former determination unit determines that file is saved; Gokturk (USPAT 8,712,862), which discloses accessing remote web pages to retrieve content on display at the remote web pages. The retrieved content on display is analyzed to determine information about an object shown in a corresponding image of the content on display by analyzing the corresponding image. A portion of an object shown in the corresponding image is enabled to be subsequently selectable and associated with the determined information. The determined information is used responsive to detecting a selection of the portion of the object in the image; Koyanagi Katsuya (JP2006253995 A), which discloses to provide an image processor capable of easily retrieving a document by considering that there are a veriety of type of documents; and Kitamaru Yoshihiro (JP2007025998 A), discloses to confirm the information of a file or the content of a folder only by a simple operation when displaying the list of a file or a folder as an icon. When the file is any other than the image file information relating to the pertinent file is displayed by the tool chip format of a text format.
The combination of the above-mentioned prior arts does not explicitly teach a file different from the subject file to be displayed, from among the files stored in the first file storage region, the selected file having a degree of relevance greater than or equal to a predetermined value, the degree of relevance of the selected file indicating how much the selected file is relevant to the subject file to be displayed; and even when the file to be created in the ongoing task of the first job is not yet created, select a file as a file to be displayed, from among the files stored in the first file storage region, the selected file having a degree of relevance greater than or equal to a predetermined value, the degree of relevance of the selected file indicating how much the selected file is relevant to the file to be created in the ongoing task of the first job – as disclosed in independent claims 1, 9, 10, 13 and 14. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162